DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 5, 14 objected to because of the following informalities: claim 5 line 6 and claim 14 line 3, after “based”, seems to be missing the word “on”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 - 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the request” in line 17. It is unclear to whether the limitation is referring to “a request” recited in line 15, or is referring to “a request” recited in line 6, thus the metes and bounds of the claim are unclear. Examiner interprets the limitation “the request” refers to either of the requests recited previously in the claim, and is interpreted as such. Claim 1 further recites the limitation “the request” in lines 19-
  Claims 2 - 9 depend directly or indirectly from claim 1, do not resolve the indefiniteness and are rejected for the same reasons as claim 1.
Claim 2 recites the limitation “the request” in line 6. It is unclear to whether the limitation is referring to “a request” recited in line 4, or is referring to “the request” recited in lines 19-20 of claim 1, or is referring to “the request” recited in line 17 of claim 1, or is referring to “a request” recited in line 15 of claim 1, or is referring to “a request” recited in line 6 of claim 1, thus the metes and bounds of the claim are unclear. Examiner interprets the limitation “the request” refers to either of the requests recited previously in the claim and claim 1, and is interpreted as such. Claim 2 further recites the limitation “the request” in line 8. It is unclear to whether the limitation is referring to “the request” recited in line 6, or is referring to “a request” recited in line 4, or is referring to “the request” recited in lines 19-20 of claim 1, or is referring to “the request” recited in line 17 of claim 1, or is referring to “a request” recited in line 15 of claim 1, or is referring to “a request” recited in line 6 of claim 1, thus the metes and bounds of the claim are unclear. Examiner interprets the limitation “the request” refers to either of the requests recited previously in the claim and claim 1, and is interpreted as such. Claim 2 further recites the limitation “the audio streams” in line 10. There is insufficient antecedent basis for the limitation in the claim. It is unclear to what audio streams the limitation is referring since 
  Claims 3 - 5 depend directly from claim 2, do not resolve the indefiniteness and are rejected for the same reasons as claim 2.
Claim 6 recites the limitation “the request” in line 6. It is unclear to whether the limitation is referring to “a request” recited in line 4, or is referring to “the request” recited in lines 19-20 of claim 1, or is referring to “the request” recited in line 17 of claim 1, or is referring to “a request” recited in line 15 of claim 1, or is referring to “a request” recited in line 6 of claim 1, thus the metes and bounds of the claim are unclear. Examiner interprets the limitation “the request” refers to either of the requests recited previously in the claim and claim 1, and is interpreted as such. Claim 6 further recites the limitation “the request” in line 8. It is unclear to whether the limitation is referring to “the request” recited in line 6, or is referring to “a request” recited in line 4, or is referring to “the request” recited in lines 19-20 of claim 1, or is referring to “the request” recited in line 17 of claim 1, or is referring to “a request” recited in line 15 of claim 1, or is referring to “a request” recited in line 6 of claim 1, thus the metes and bounds of the claim are unclear. Examiner interprets the limitation “the request” refers to either of the requests recited previously in the claim and claim 1, and is interpreted as such. Appropriate correction is required.

Claims 11 - 16 depend directly or indirectly from claim 10, do not resolve the indefiniteness and are rejected for the same reasons as claim 10.
Claim 11 recites the limitation “the request” in line 4. It is unclear to whether the limitation is referring to “a request” recited in line 2, or is referring to “the request” recited in line 15 of claim 10, or is referring to “the request” recited in line 13 of claim 10, or is referring to “a request” recited in line 11 of claim 10, or is referring to “a request” recited in line 2 of claim 10, thus the metes and bounds of the claim are unclear. Examiner interprets the limitation “the request” refers to either of the requests recited previously in the claim and claim 10, and is interpreted as such. Claim 11 further recites the limitation “the request” in line 6. It is unclear to whether the limitation is referring to “the request” recited in line 4, or is referring to “a request” recited in line 2, or is referring to “the request” recited in line 15 of claim 10, or is referring to “the request” recited in line 13 of claim 10, or is referring to “a request” recited in line 11 of claim 10, or is referring to “a 
Claims 12 - 14 depend directly from claim 11, do not resolve the indefiniteness and are rejected for the same reasons as claim 11.
Claim 15 recites the limitation “the request” in line 4. It is unclear to whether the limitation is referring to “a request” recited in line 2, or is referring to “the request” recited in line 15 of claim 10, or is referring to “the request” recited in line 13 of claim 10, or is referring to “a request” recited in line 11 of claim 10, or is referring to “a request” recited in line 2 of claim 10, thus the metes and bounds of the claim are unclear. Examiner interprets the limitation “the request” refers to either of the requests recited previously in the claim and claim 10, and is interpreted as such. Claim 15 further recites the limitation “the request” in line 6. It is unclear to whether the limitation is referring to “the request” recited in line 4, or is referring to “a request” recited in line 2, or is referring to “the request” recited in line 15 of claim 10, or is referring to “the request” recited in line 13 of 
Claim 17 recites the limitation “the request” in line 15. It is unclear to whether the limitation is referring to “a request” recited in line 13, or is referring to “a request” recited in line 4, thus the metes and bounds of the claim are unclear. Examiner interprets the limitation “the request” refers to either of the requests recited previously in the claim, and is interpreted as such. Claim 17 further recites the limitation “the request” in line 17. It is unclear to whether the limitation is referring to “the request” recited in line 15, or is referring to “a request” recited in line 13, or is referring to “a request” recited in line 4, thus the metes and bounds of the claim are unclear. Examiner interprets the limitation “the request” recited in line 17 refers to either of the requests recited previously in the claim, and is interpreted as such. Appropriate correction is required.
Claims 18 - 20 depend directly or indirectly from claim 17, do not resolve the indefiniteness and are rejected for the same reasons as claim 17.
Claim 18 recites the limitation “the request” in line 6. It is unclear to whether the limitation is referring to “a request” recited in line 4, or is referring to “the request” recited in line 17 of claim 17, or is referring to “the request” recited in line 15 of claim 17, or is referring to “a request” recited in line 13 of claim 17, or is referring to “a request” recited in line 4 of claim 17, thus the metes and bounds of the claim are unclear. Examiner interprets the limitation “the request” refers to either of the requests recited previously in 
Claims 19 - 20 depend directly from claim 18, do not resolve the indefiniteness and are rejected for the same reasons as claim 18.
Conclusion
Claims 1 – 20 have no prior art rejection and the independent claims as understood by the examiner are not taught by or obvious over the prior art and would be allowable if the claims are rewritten to overcome the rejections under 35 USC § 112 as set forth in this Office action. While the closest prior art being Gratton et al. (U.S.  allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID F SIEGEL whose telephone number is (571)272-5715. The examiner can normally be reached M-W 6:30am - 3pm, Th-F 7am-3:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID SIEGEL/Examiner, Art Unit 2653   
/FAN S TSANG/Supervisory Patent Examiner, Art Unit 2653